     Case 1:16-cv-09517-LAK-KHP Document 154 Filed 11/16/18 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,
                                                      Civil Action No. 16-CV-9517(LAK)
                       Plaintiffs,

         v.

  LESTER EBER; ALEXBAY, LLC f/k/a                     NOTICE OF MOTION TO
  LESTER EBER, LLC; CANANDAIGUA                       DISQUALIFY UNDERBERG &
  NATIONAL BANK & TRUST COMPANY;                      KESSLER FROM REPRESENTING
                                                      EBER BROS. & CO., INC AND EBER
  ESTATE OF ELLIOTT W. GUMAER, JR.;
                                                      BROS. WINE AND LIQUOR CORP.
  EBER BROS. & CO., INC.; EBER BROS.
  WINE AND LIQUOR CORP.; EBER
  BROS. WINE & LIQUOR METRO, INC.;
  EBER-CONNECTICUT, LLC; and
  WENDY EBER,

                       Defendants.



       PLEASE TAKE NOTICE that, upon the accompanying Memorandum, Plaintiffs, Daniel
Kleeberg, Lisa Stein, and Audrey Hays, move this Court for an order disqualifying Underberg &
Kessler, LLP from representing Eber Bros. & Co., Inc. and Eber Bros. Wine and Liquor
Corporation.

Dated: November 16, 2018

                                           /s Brian C. Brook                   .
                                           Brian C. Brook (BB 1980)
                                           CLINTON BROOK & PEED
                                           100 Church Street,
                                           Telephone: (212) 257-2334
                                           Facsimile: (646) 257-2887
                                           Brian@clintonbrook.com
                                           Attorneys for Plaintiffs Daniel Kleeberg, Lisa Stein,
                                           and Audrey Hays
